Citation Nr: 9933306	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right great toe bunionectomy.  



REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1982 and from January 1983 to January 1984.  She was also a 
member of the United States Air Force Reserves with various 
periods of inactive duty for training and a period of active 
duty for training from January to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for right great toe bunion 
with residuals of a bunionectomy, evaluated as 
noncompensable.  The grant of service connection and the 
noncompensable evaluation were effective June 29, 1995.  In 
an August 1997 rating decision the RO increased the 
evaluation for the right great toe disability to 10 percent 
effective June 29, 1995.

This case was previously before the Board in December 1998, 
at which time it was remanded for additional development.  
That development has been completed and the case returned to 
the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a right great toe bunionectomy are 
manifested by pain, numbness, tenderness, and a slightly 
limited range of great toe motion with no more than moderate 
foot disability.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right great toe bunionectomy have not been met 
at any time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in March 1981 show that the 
veteran was seen for right great toe pain and questionable 
early bunion.  In December 1981, mild hallux valgus with pain 
over the right first metatarsal phalangeal joint was noted.  
In March 1982, the veteran had surgery for the bunion with no 
post operative complaints.  

Private medical records dated in January 1995 show that the 
veteran underwent a partial matrixectomy of the second digit 
right medial border.  It was noted that she tolerated the 
procedure well with no complications.  X-rays showed hallux 
abductor valgus with bunion deformity bilateral with the 
right greater than the left, hammertoe fifth digits 
bilaterally with varus rotation, hammertoe second digit 
right, and hypertrophy of the lateral aspect of the fifth 
metatarsal.  In March 1995, the veteran underwent base wedge 
double osteotomy, with two 2.7-millimeter screw fixation, 
right first metatarsal.

VA outpatient treatment records dated in August 1996 show the 
veteran was seen with complaints of pain over the surgical 
site.  On examination, it was noted that the right great toe 
was very tender to palpation over the surgical site.  X-rays 
of the right foot showed post surgical changes of the first 
metatarsal, suggested by deformity of the bone as well as two 
screws through the midshaft.  A VA outpatient treatment 
record dated in September 1996 shows that the veteran was 
seen due to an injury to her right great toe.  On 
examination, tenderness to palpation over the right great toe 
was noted.  Subsequently, the veteran reinjured her right 
foot and experienced swelling pain.  In November 1996, the 
veteran was seen with complaints of right foot pain.  She 
also reported occasional swelling at the end of the day.  In 
January 1997, the veteran was seen with complaints of screw 
irritation.  In October 1997, the veteran was seen again with 
complaints of painful right foot secondary to hardware 
screws.  There was tenderness over the surgical area but no 
swelling.  The impression was screw irritation right foot.  

The veteran was accorded a VA examination in May 1999.  At 
that time, she reported that her bunions ached.  She reported 
that she experienced some numbness around the surgical scar 
and tenderness over the screw heads.  On examination, the 
veteran had a normal gait both with and without shoes.  It 
was noted that the metatarsus primus verus had been corrected 
"beautifully" and that the right great toe was straight and 
directly on the end of the metatarsal.  The range of motion 
on the right was to 50 degrees dorsiflexion and to 10 degrees 
of plantar flexion compared to 60 degrees dorsiflexion on the 
left and 10 degrees of plantar flexion on the left.  There 
was no evidence of pain with range of motion.  It was noted 
that there was some numbness around the scar which was 
normal.  The examiner could feel the screw heads, which the 
veteran indicated, were uncomfortable on palpation.  There 
were no abnormal callouses noted.  There was no abnormal wear 
on the veteran's shoes noted.  X-rays showed a "beautifully 
healed" osteotomy with two screws in place.  The diagnosis 
was status post osteotomy and bunionectomy of the right first 
metatarsal with good clinical results.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board also finds 
that VA has complied with its obligation to assist the 
veteran with the development of her claim.  38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected residuals of right great 
toe bunionectomy.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 10 percent during any period since service connection was 
established.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The RO rated the veteran's right great toe disability as 10 
percent disabling under Diagnostic Code 5284.  Under that 
code, a 10 percent rating is warranted for a moderate foot 
injury.  A 20 percent evaluation is warranted for a 
moderately severe foot injury.  A 30 percent evaluation is 
warranted for severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

Alternatively, a 10 percent rating is warranted for 
unilateral hallux valgus which is either severe and 
equivalent to amputation of the great toe, or which has 
undergone operation with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.

In the present case, the veteran is receiving the maximum 
disability rating of 10 percent for residuals of right great 
toe bunionectomy, thus evaluation under Diagnostic Code 5280 
would not result in a higher evaluation.

On the most recent VA examination, the veteran's service- 
connected right great toe disability was manifested by 
numbness around the surgical scar and tenderness over the 
screw heads as well as limitation of motion.  There were no 
abnormal callouses or abnormal wear on the veteran's shoes.  
The examiner commented that the veteran had good results from 
the osteotomy.  X-rays showed a "beautifully healed" 
osteotomy with screws in place.  These findings suggest that 
the veteran has no more than moderate disability resulting 
from the right toe bunionectomy.  There is no evidence to the 
contrary.  Because the Board does not find and the clinical 
evidence shows that the veteran's right foot disability is 
moderately severe, there is no basis to grant a higher 
evaluation under Diagnostic Code 5284.  

The Board has considered the veteran's complaints of pain and 
numbness.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  However, as the veteran maintains a normal gait and 
substantial range of right toe motion, without evidence of 
weakness, fatigability, or incoordination of the right great 
toe, and as the functional impairment caused by the veteran's 
pain is considered by examiner to be very standard results, 
the Board finds no basis for an increase in the rating 
assigned the veteran's disability under 38 C.F.R. §§ 4.40, 
4.45.

Accordingly, the Board must conclude that a rating in excess 
of 10 percent for the residuals of a right great bunionectomy 
is not warranted under the schedular criteria.


ORDER

A rating in excess of 10 percent for residuals of great right 
toe bunionectomy is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

